Exhibit 10.1

 



[ex10i_001.jpg]        14300 N. Northsight Blvd #208   Scottsdale, AZ 85260

 



 

 

Binding Letter of Intent

 

Between:

Zoned Properties, Inc.
(“Landlord”)

 

And:

Catalina Partners III LLC
(“Tenant”)

 

And:

Catalina Hills Botanical Care, Inc.
(“Medical Marijuana License Holder”)

 

RE: 410 S. Madison Dr.

Tempe,

Arizona 85281

 

WHEREAS, it is the intent of the parties to enter into this binding Letter of
Intent (this “LOI”), which outlines certain essential material terms for the
execution of a Commercial Lease Agreement (the “Lease” or “Lease Agreement”) for
the leasing of approximately 25,000 square feet of space (the “Premises”) to
Tenant located within the Building (defined in Exhibit B) located at 410 South
Madison Drive, Tempe, Arizona 85281 (“Property”).

 

Legal Description: The parties agree the legal description of the Property,
Building and the Premises is attached as Exhibit A and incorporated herein by
reference.     Premises: Pursuant to the provisions provided in this LOI and the
Lease (defined herein), Landlord shall lease to Tenant, and Tenant shall lease
from Landlord, approximately 25,000 square feet of space in the Building, as
identified on Exhibit B attached to this LOI, which is capable of being
operating as a Medical Marijuana Cultivation and Production Facility.     LOI
Termination:

The parties agree in the event the LOI Requirements described herein this LOI,
are not mutually satisfied on or before the date that is ninety (90) days after
the Effective Date of this LOI (“LOI Term”), this LOI shall terminate, Escrow
Agent (defined herein) shall return the full Deposit to Tenant, minus $100.00
which shall be returned to Landlord, and the parties shall owe no further
obligation to one another. In the event despite the parties’ reasonable efforts,
the satisfaction of the LOI Requirements requires additional time, the parties
may mutually agree in writing to extend the term of this LOI. Upon the
termination of this LOI, Escrow Agent shall return the Deposit, as described
herein, to Tenant, no more than three (3) days following the expiration of the
LOI Term.

 



 1 

 

 





[ex10i_001.jpg]        14300 N. Northsight Blvd #208   Scottsdale, AZ 85260

 



 

 

Lease Agreement: Subject to the terms of this LOI, including the LOI
Requirements described below and other mutually agreed upon terms and
provisions, Landlord and Tenant will work together in good faith to mutually
agree on the terms, provisions and obligations of a Lease Agreement (“Lease”)
and execute and deliver to one another the Lease prior to the expiration of the
LOI Term.     License/ Authorization: Tenant represents and warrants to Landlord
that pursuant to and in compliance with Title 9; Chapter 17 Department of Health
Services Medical Marijuana Program (the “DHS Rules”) and A.R.S. § 36-2801 et
seq., as amended from time to time (the “Act”) (the DHS Rules and the Act
collectively referred to herein as the “AMMA”), the Arizona Department of Health
Services (“AZDHS”) awarded a Medical Marijuana Dispensary Registration
Certificate (“License”) to Medical Marijuana License Holder. Pursuant to its
License, Medical Marijuana License Holder is authorized to operate a medical
marijuana dispensary and cultivation facility and one additional offsite
cultivation facility. Pursuant to the Dispensary License, the Medical Marijuana
License Holder is authorized to cultivate, harvest, prepare and store medical
marijuana (“Marijuana”) and refine, extract and produce derivative and
manufactured products that contain Marijuana (collectively “Marijuana
Products”). Upon the parties’ mutual execution of the Lease, Tenant shall manage
and operate a Medical Marijuana Cultivation and Production Facility on behalf of
Medical Marijuana License Holder.     Tenant Improvements: Subject to force
majeure events, including events, conditions, and occurrences that are outside
of Landlord’s reasonable control that prevent or delay Landlord from performing
its obligations, including the parties inability to acquire the necessary zoning
and land use entitlements for the Premises, Tenant’s inability to acquire from
AZDHS, Approval to Operate the Medical Marijuana Cultivation and Production
Facility and acts of God (collectively, “Force Majeure Events”). Landlord shall
use commercially reasonable efforts to construct certain mutually agreed upon
tenant improvements in the Premises for Tenant’s use in accordance with the
permitted use set forth herein. Landlord shall prepare plans, drawings and
specifications for Landlord’s construction of the tenant improvements for
Tenant’s review, comment and approval, which shall not be unreasonably withheld,
and Tenant shall provide Landlord with its approval or denial of the tenant
improvements no later than five (5) business days after Tenant’s receipt of such
plans, specifications and drawings. Following Tenant’s approval of Landlord and
Tenant must agree on plans, specifications and drawings, Landlord shall control
the preparation and construction of the Tenant approved, tenant improvements.

 



 2 

 

 





[ex10i_001.jpg]        14300 N. Northsight Blvd #208   Scottsdale, AZ 85260

 



 

 

Landlord Budget: The parties agree Landlord total projected budget for
constructing the tenant improvements and developing the Premises is an amount
equal to or less than Two Million Five Hundred Thousand and 00/100 Dollars
($2,500,000.00) (“Landlord Budget”). In the event Landlord determines its total
projected budget (including hard and soft costs, professional fees and costs,
costs of permits, and all other related costs, fees and expenses) will likely
exceed the Landlord Budget, Landlord shall notify Tenant and acquire Tenant’s
written approval, which shall not be unreasonably withheld, prior to proceeding
with the construction of the tenant improvements. The parties shall mutually
agree on all projected costs which will likely exceed the Landlord Budget
(“Additional Budget Costs”). If parties cannot agree on the Additional Budget
Costs, or which party shall be responsible for payment thereof and construction
of the tenant iprovements has not commenced, then the Lease and Guaranty shall
terminate and the parties shall have no further obligation or liability to one
another. Landlord shall not be obligated to commence construction or development
of the Premises until Landlord and Tenant have approved any such Additional
Budget Costs and who shall be responsible for payment thereof. If construction
of tenant improvements has commenced and Landlord and Tenant are unable to agree
on Additional Budget Costs and who shall be responsible for payment thereof, for
a period of time not to exceed fifteen (15) days, then the parties agree the
Lease and associated Guaranty shall terminate and the parties shall have no
obligation or liability to one another pursuant to the requirements and
obligations of the Lease and associated Guaranty.     Tenant Improvement Costs:
The Parties agree, upon completion of Landlord’s development of the Premises and
construction of the tenant improvements, Landlord shall provide Tenant with a
complete and accurate accounting of all of the actual costs, fees and expenses,
including relevant documentation, which Landlord expended and incurred in the
development of the Premises and construction of the tenant improvements
(collectively the “Improvement Costs”). In the event Landlord exceeds the
Landlord Budget without acquiring Tenant’s prior written approval, such
Additional Budget Costs shall not be included in the Improvements Costs and
Tenant shall not be obligated or required to repay the unapproved Additional
Budget Costs. The parties agree Landlord shall clearly identify the Improvement
Costs in an exhibit to the Lease. The Lease shall contain provisions which
stipulate that in the event a change in local or state law, prohibits the
development of the Premises and/or completion of any portion of or all of the
agreed upon tenant improvements, the Changes in Law Provisions (defined herein)
shall apply.

 



 3 

 

 





[ex10i_001.jpg]        14300 N. Northsight Blvd #208   Scottsdale, AZ 85260

 



 

 

Rent: The Lease shall contain a Rental Schedule of the type and form attached as
Exhibit D herein, which shall contain a complete description of the rent,
including any additional pro rata costs or fees to be included in the rent, the
Improvement Costs and Tenant’s pro rata share of all use taxes, sales taxes,
transaction privilege taxes, excise taxes, and other similar taxes associated
with the Lease (the aforementioned collectively referred to herein as the “Total
Rent”). All payments to be made by Tenant to Landlord under the Lease shall be
made in such form as is acceptable to Landlord, and Landlord shall not be
obligated to accept any payments in cash. Once again the parties agree, the
Lease shall provide that in the event a change in local or state law prohibits
the development of the Premises and/or completion of any portion of or all of
the agreed upon tenant improvements, the Changes in Law Provisions (defined
herein) shall apply.

 

Rent Commencement: Tenant shall begin to remit payment of the Total Rent to
Landlord on the commencement date defined in the Lease, and thereafter on the
first (1st) day of each calendar month, during the term of the Lease (without
notice or demand, and without set off, abatement, or defense). The commencement
date shall occur no later than three (3) business days following:

(a)the date Landlord completes the development of the Premises and construction
of the agreed upon tenant improvements; (b)the date the Landlord obtains a
certificate of occupancy or certificate of completion for the Premises; (c)the
date the Landlord obtains all applicable zoning and land use entitlements
required to operate the Premises for the use described herein; (d)the date the
Arizona Department of Health Services (“AZDHS”) grants Medical Marijuana License
Holder Approval to Operate (“ATO”) to operate a Medical Marijuana Cultivation
and Production Facility on the Premises, pursuant to and in compliance with the
AMMA (defined herein) and all applicable rules, requirements and restrictions,
for any portion of or all of the Premises, as the parties mutually agree; and
(e)the date Landlord delivers possession of the Premises to Tenant.

 

Late Charge; Interest: Any payment due under the Lease and not received by
Landlord on its due date shall bear interest at the rate of 10% per annum, until
paid in full, and a late charge equal to 8% of such delinquent payment shall be
paid by Tenant without notice or demand.     City Approval: City of Tempe zoning
code approval for the Building is attached as Exhibit E.     LOI Requirements:
This LOI and execution of the Lease shall be contingent upon the parties’ mutual
satisfaction of the following requirements, collectively be referred to herein
as the “LOI Requirements”:

 

(a)the parties mutual agreement of all the terms, obligations and provisions
contained in the Lease;

 



 4 

 

 





[ex10i_001.jpg]        14300 N. Northsight Blvd #208   Scottsdale, AZ 85260

 



 

 

(b)Landlord obtaining commercially reasonable financing for the development of
the Premises and the construction of the tenant improvements in such amount and
on such terms and provisions as are acceptable to Landlord in its sole and
absolute discretion, from a lender approved by Landlord in its sole discretion;
(c)Landlord shall acquire written approval of all due diligence and underwriting
matters required by Landlord and/or Landlord’s lender; (d)the parties shall
acquire the necessary zoning and land use entitlements as it relates to the
Premises and the use described herein this LOI; and (e)Tenant shall obtain
written approval from AZDHS of the Approval to Operate the Premises as a Medical
Marijuana Cultivation and Production Facility on behalf of Medical Marijuana
License Holder; and (f)The parties’ mutual approval of the plans, specifications
and drawings for the development of the Premises and tenant improvements.

 

Tenant Use: Landlord agrees to lease the Premises to Tenant for its use and
occupancy as a duly licensed Medical Marijuana Cultivation and Processing
Facility, Tenant shall manage and operate Marijuana Cultivation and Production
Facility, on behalf of Medical Marijuana License Holder, pursuant to its
Dispensary License, in complete compliance with the AMMA and all applicable
laws, requirements and restrictions, including ATO from AZDHS. Tenant may not
use the Premises for any other purpose, unless the Parties otherwise mutually
agree in writing.     Authority to Operate: Tenant and Guarantor(s) each
represent and warrant in conjunction with Medical Marijuana License Holder, they
shall use all reasonable and diligent efforts to apply for and acquire from
AZDHS, Approval to Operate the Medical Marijuana Cultivation and Production
Facility, pursuant to the AMMA and all other rules, requirements and
restrictions and maintain the Dispensary License in good standing with AZDHS at
all times.     Changes in Law: The parties acknowledge and agree the terms and
provisions of this LOI as well as the Lease are based upon the details, terms
and agreed upon obligations on the Effective Date of this LOI and the Lease. The
parties acknowledge and agree in the event a change in state or local law or any
rule, requirement or restriction which prohibits completion of the development
of the Premises, construction of all the agreed upon tenant improvements, the
Parties shall mutually agree to either: (a) take all actions reasonably
necessary to modify the Lease to reflect its inability to develop the Premises
and/or construct any portion or all of the agreed upon tenant improvements, or;
(b) terminate the Lease and associated Guaranty. In the event such change in
state or local law prohibits the operation of the Premises as a Medical
Marijuana Cultivation and Production Facility, or any change in local zoning and
land use entitlements prohibit Tenant from occupying and using the entire
Premises for the use specified in this LOI and in the Lease, the Lease shall
terminate or the parties may mutually agree otherwise in writing (the
aforementioned “Changes in Law Provisions”).

 



 5 

 

 





[ex10i_001.jpg]        14300 N. Northsight Blvd #208   Scottsdale, AZ 85260

 



 

 

LOI Termination The parties agree in the event the LOI Requirements described
herein this LOI are not mutually satisfied on or before the date that is ninety
(90) days after the Effective Date of this LOI or any change in state or local
law prohibits the operation of the Premises as a Medical Marijuana Cultivation
and Production Facility, this LOI shall terminate, Escrow Agent (defined herein)
shall return the full Deposit to Tenant, minus $100.00, which shall be paid to
Landlord, and the parties shall owe no further obligation to one another. In the
event despite the parties’ reasonable efforts, the satisfaction of the LOI
Requirements requires additional time, the parties may mutually agree in writing
to extend the term of this LOI.     Federal Government Action: The parties
hereby acknowledge that they are aware of and fully understand that despite the
State of Arizona’s medical marijuana laws and the terms and conditions of this
Agreement, Arizona medical marijuana cultivators, transporters, distributors or
possessors may still be arrested by federal officers and prosecuted under
federal law. In the event of Federal arrest, seizure or prosecution action
associated with the parties’ activities described herein, the parties hereby
agree to hold each other harmless and agree to be individually responsible for
any attorney’s fees associated with defending such actions. The parties also
hereby agree to waive illegality as a defense to any contract enforcement
action.     Lease Termination: The Parties agree, the following provisions shall
be inserted into the Lease: The Lease shall terminate, upon the occurrence of
any of the following: (i) any grossly negligent or intentional or willful
misconduct pursuant to the Lease or Guaranty, committed by either Party; (ii)
any Federal enforcement action as decribed in the aforementioned section,
against either Party, having the affect of prohibiting the operation of the
Medical Marijuana Cultivation and Production Facility on the Premises; (iii) any
change or revocation of State or local law, which shall have the effect of
prohibiting the legal operation of the Medical Marijuana Cultivation and
Production Facility on the Premises, following any period of contest or appeal
of such change or revocation; (iv) AZDHS’ refusal to approve an application to
renew the Dispensary License, through no fault of Tenant; (v) failure to
maintain the Dispensary License in good standing resulting in AZDHS’ revocation
of the Dispensary License, through no fault of Tenant; (vi) filing of any state
enforcement action against Landlord, Tenant or Medical Marijuana License Holder,
or any of their respective members, managers, directors, principal officers or
partner; or (vii) the actions of another tenant leasing any portion of the
Property, has the effect of prohibiting the legal operation of the Medical
Marijuana Cultivation and Production Facility. The termination of the Lease for
any of the aforementioned reasons shall not prevent the non-breaching Party from
pursuing all rights and remedies provided in the Lease.

 



 6 

 

 





[ex10i_001.jpg]        14300 N. Northsight Blvd #208   Scottsdale, AZ 85260

 



 

 

Guarantor(s): Nolan Ryan, a single man, Steve Cottrell, a married man as his
sole and separate property, Matt Cottrell, a single man, and their respective
heirs, personal representatives, successors and assigns.     Guarantee:
Simultaneously with Tenant’s execution of the Lease, Guarantors shall execute
and deliver to Landlord a Guarantee in Landlord’s form, pursuant to which
Guarantors will, unconditionally guarantee payment and performance pursuant to
the Lease, as it relates to repayment of the Tenant Improvement Costs (the
“Guarantee”), the Guarantee shall not extend to the terms, obligations and
provisions of the Lease which are unrelated to the Tenant Improvement Costs.
Upon Tenant’s complete repayment of the Tenant Improvement Costs Landlord agrees
upon Tenant’s complete repayment of the Tenant Improvement Costs, Landlord shall
terminate the Guarantee and release Guarantors from any future obligations under
as it relates to repayment of the Tenant Improvement Costs. The parties shall
mutually agree, execute and deliver a complete Guaranty Agreement, which shall
be attached as an exhibit to the Lease.     Licensed Marijuana Project
Compliance Agreement: Tenant acknowledges and agrees that attached to Landlord’s
form of Lease will be Landlord’s form of Licensed Marijuana Project Compliance
Agreement, which will form part of the Lease and Tenant’s obligations under the
Lease, with which Tenant shall review and upon approval of the terms and
obligations provided therein, agree to comply.     Attorney’s Fees and Costs:
The parties shall mutually agree on reasonable default and remedy provisions
which shall be contained in the Lease. In the event of a dispute between the
parties during the term of the Lease, the prevailing party in any action or
proceeding to enforce the terms of the Lease or Guaranty, in any appeal thereon,
or to declare rights thereunder, shall be entitled to reasonable attorneys’ fees
and costs and costs of collection. Such reasonable costs may be awarded in the
same proceeding or recovered in a separate proceeding.     No Brokers: Landlord
and Tenant represent and warrant to each other that neither Landlord, nor
Tenant, have been, or will be, represented by any broker in connection with this
LOI or the Lease, and no broker commission or finder’s fee shall be payable as a
result of the Lease.

 



 7 

 

 





[ex10i_001.jpg]        14300 N. Northsight Blvd #208   Scottsdale, AZ 85260

 



 

 

Assignment/Amendment: The parties may not change, amend, modify, issue, sell,
transfer, convey, encumber, or pledge (or permit to be changed, amended,
modified, issued, sold, transferred, conveyed, encumbered, or pledged) any
ownership, management, or voting right or interest in this LOI or the Lease, by
operation of law or otherwise, without the prior written consent and approval of
all the Parties to the LOI or Lease, as applicable. In the event the Lease is
assigned, transferred and conveyed for any reason described herein, the parties
agree the obligations, rights and requirements of the assigning party shall be
assumed, transferred and conveyed to assignee, as a condition precedent to the
assignment, without releasing or discharging Tenant. However, Landlord and
Tenant are authorized to assign, transfer and convey its interest in this LOI or
the Lease to an entity wholly owned or controlled by the assigning party,
without acquiring the written consent of the non-assigning party, so long as the
assigning party provides the non-assigning party with written notice of such
assignment no more than fifteen (15) business days following the assignment.

 

The parties may only amend or modify this LOI or the Lease with the written
consent of all the parties.

 

Improvements: Tenant may not make any improvements, alterations, additions, or
modifications to the Premises without the prior written consent and approval of
Landlord, which shall not be unreasonably withheld. Upon completion of the
development of the Premises and construction of the tenant improvements,
Landlord shall not make any improvements, alterations, additions, or
modifications to the Premises without the prior written consent and approval of
Tenant, which shall not be unreasonably withheld.     Subordination: The parties
agree the the Lease and Tenant’s rights under the Lease shall be subject and
subordinate to any and all liens, mortgages or deeds of trust placed on the
Premises by Landlord’s lender for the purpose of developing the Premises and/or
constructing the agreed upon tenant improvements, now or in the future, unless
the holder of such lien, mortgage or deed of trust elects to make the Lease
senior to such lien, mortgage or deed of trust. Landlord agrees to request a
non-disturbance agreement for Tenant’s benefit from Landlord’s lender(s), in
form and content acceptable to Landlord’s lender(s).

 



 8 

 

 





[ex10i_001.jpg]        14300 N. Northsight Blvd #208   Scottsdale, AZ 85260

 



 

 

Insurance: During the term of the Lease, Tenant shall carry and maintain the
following insurance coverage for the Premises: (a) fire, casualty and extended
coverage insurance on Tenant’s fixtures, improvements and other property for not
less than the full replacement value, together with business interruption
coverage, as Landlord may reasonably require; (b) commercial liability insurance
insuring Tenant against any liability arising out of the Lease, use, occupancy
or maintenance of the Premises and the business operated by Tenant, including
that from personal injury or property damage in or about the Premises or as a
result of the conduct of Tenant’s business activities, insuring Landlord, and
any designated mortgagee of Landlord, and Tenant, and naming Landlord and any
designated mortgagee of Landlord as an additional insured therein, Such
insurance shall be in the minimum amounts of not less than $3,000,000 per
occurrence against liability for bodily injury including death and personal
injury for any single occurrence and not less than $3,000,000 per occurrence for
property damage, and combined single limit insurance insuring for bodily injury,
death and property damage in an amount of not less than $3,000,000. The policy
shall insure the hazards of the Premises and Tenant’s operations therein, shall
include independent contractor and contractual liability coverage (covering the
indemnities contained in the Lease) and shall name Landlord, Landlords managing
agent and the Landlord’s mortgagee as an additional insured, and contain a
cross-liability provision, and contain a provision that the insurance provided
hereunder shall be primary and non-contributing with any other insurance
available to Landlord; (c) Workers’ compensation insurance for the benefit of
all employees entering upon the Premises as a result of or in connection with
the employment by Tenant; and (d) such other and additional forms of insurance
as may be required by Landlord to cover future risks against which Landlord or
Tenant would protect themselves. All policies shall be written in a form
satisfactory to Landlord and shall be written by insurance companies licensed
with a Best’s rating and Financial Size Category Rating of “A++” and authorized
to do business in the state in which the Building is situated. Tenant shall
furnish to Landlord, prior to Tenant’s entry into the Premises and thereafter
within thirty (30) days prior to the expiration of each such policy (or renewal
thereof), a certificate of insurance issued by the insurance carrier of each
policy of insurance carried by Tenant pursuant hereto, together with a copy of
the policy declaration page(s), certifying that such policy(ies) has been
issued, provides coverage required by this LOI and the Lease (including name of
additional insured entities) and a statement that no deductible or
self-insurance retention applies to such policy and upon request by Landlord, a
copy of each such policy of insurance. The Lease shall contain Landlord’s form
of waiver of subrogation, and additional terms, provisions, waivers, and
agreements on the part of Tenant with respect to insurance and insurance related
matters.

 

Tenant Indemnity: Tenant agrees to indemnify, defend and hold harmless,
Landlord, and Landlord’s officers, directors, employees, contractors,
representatives, agents, successors and assigns, for, from and against any and
all claims, losses, damages, demands, fines, penalties, liens, actions, suits,
obligations, liabilities, judgments, costs and expenses, including reasonable
attorneys’ fees and court costs, arising from, relating to, associated with, in
connection with, or resulting in any way from: (a) Tenant’s use or occupancy of
the Premises, (b) the conduct of Tenant’s business activities, including,
without limitation, business activities conducted on or at the Premises, (c) any
act or omission of Tenant or any of Tenant’s employees, agents, contractors,
representatives, invitees, customers, guests, and (d) any breach or default by
Tenant under or pursuant to the Lease, including any violation of applicable
laws. Nothing herein shall be construed to require Tenant to indemnify Landlord,
and Landlord’s officers, directors, employees, contractors, representatives,
agents, successors and assigns, from any intentional, grossly negligent,
fraudulent or willful misconduct by Landlord, and Landlord’s officers,
directors, employees, contractors, representatives, agents, successors and
assigns.

 



 9 

 

 





[ex10i_001.jpg]        14300 N. Northsight Blvd #208   Scottsdale, AZ 85260

 



 

 

Landlord Indemnity: Landlord agrees to indemnify, defend and hold harmless,
Tenant, and Tenant’s officers, directors, employees, contractors,
representatives, agents, successors and assigns, for, from and against any and
all claims, losses, damages, demands, fines, penalties, liens, actions, suits,
obligations, liabilities, judgments, costs and expenses, including reasonable
attorneys’ fees and court costs, arising from, relating to, associated with, in
connection with, or resulting in any way from: (a) Landlord’s use or occupancy
of the Property, (b) the conduct of Landlord’s business activities, including,
without limitation, business activities conducted on or at the Property, (c) any
act or omission of Landlord or any of Landlord’s employees, agents, contractors,
representatives, invitees, customers, guests, and (d) any breach or default by
Landlord under or pursuant to the Lease, including any violation of applicable
laws. Nothing herein shall be construed to require Landlord to indemnify Tenant,
and Tenant’s officers, directors, employees, contractors, representatives,
agents, successors and assigns, from any intentional, grossly negligent,
fraudulent or willful misconduct by Tenant, and Tenant’s officers, directors,
employees, contractors, representatives, agents, successors and assigns.    
Defaults; Remedies: The parties shall mutually agree complete default and remedy
provisions shall be clearly defined and articulated in the Lease.    
Arbitration: Any controversy or claim arising out of or relating to this LOI,
by, between or among the parties, or the breach thereof, shall be settled by
mandatory binding arbitration administered by the American Arbitration
Association (“AAA”), under its Commercial Arbitration Rules or other applicable
governmental regulatory agency. The arbitrator’s decision shall be final and
legally binding and judgment may be entered thereon. Each party initially shall
be responsible for its share of the arbitration fees and costs in accordance
with the applicable Rules of Arbitration. In the event a party fails to proceed
with arbitration, unsuccessfully challenges the arbitrator’s award, in court, or
fails to comply with the arbitrator’s award, the other party entitled to costs
of suit, including reasonable attorneys’ fees and costs for having to compel
arbitration or defend or enforce the award.     Compliance with Laws: In
connection with this LOI, the Lease, the Premises, and the conduct of Tenant’s
business activities, Tenant shall comply in all respects with the AMMA, and all
applicable laws, requirements, regulations and restrictions (including, without
limitation, laws regulating the environment and hazardous substances and
materials.     No Hazardous Materials: Tenant may not use, generate, store,
dispose of, release, or bring onto the Premises (or permit to be used,
generated, stored, disposed of, released, or brought onto the Premises) any
hazardous, substances or materials, or any regulated substances or materials,
without the prior written consent and approval of Landlord.     Production
Equipment: The Parties acknowledge and agree, Landlord expressly authorizes
Tenant to utilizie, operate and store all furniture, equipment and materials
required to refine, extract and produce manufactured and derivative products
which contain Marijuana, including waxes, concentrates and other related
materials, recognizing that the production and extraction process requires the
use of flammable materials,. Tenant warrants the production and extraction
process shall be conducted on the Premises, at all times in complete compliance
with the AMMA and all applicable local and state laws, rules, requirements and
restrictions.

 



 10 

 

 





[ex10i_001.jpg]        14300 N. Northsight Blvd #208   Scottsdale, AZ 85260

 



 

 

Lease Security Deposit: Upon Tenant’s execution of the Lease and delivery of the
same to Landlord, Tenant shall pay to Landlord the following sums and amounts:
(a) after the application of the Deposit, the remaining amount required as a
security deposit in an amount equal to the last month’s rent payment due under
the Lease (including additional rent payment for the last month of the term of
the Lease); and (b) the first and last months’ Total Rent payments due under the
Lease, all in immediately available U.S. funds. The security deposit shall be
governed, applied, held, replenished, and returned to Tenant in accordance with
the terms of the Lease, provided that in no event shall Tenant be entitled to
receive any interest on the security deposit or prepaid amounts, and Landlord
may comingle such security deposit and prepaid amounts with Landlord’s general
funds.     Escrow Agent/Escrow The parties agree the term “Escrow Agent shall
mean Arizona Escrow & Financial Corporation, with a principal place of business
located at 3333 E. Camelback Road, Suite 110, Phoenix, Arizona 85018 and shall
serve as the Escrow Agent for the matter contemplated herein. The parties shall
mutually bear the responsibility for payment of all costs, fees and expenses
incurred by Escrow. The parties agree within three (3) days following the date
on which Escrow Agent had in its possession one (1) fully executed original,
facsimile or email counterpart of this LOI, Escrow Agent shall indicate the
“Opening of Escrow” and provide written evidence of the same (“Escrow”).     LOI
Deposit: The parties agree, within one (1) day following the mutual execution of
this LOI, Tenant shall deposit into Escrow, an amount equal to Seventy Five
Thousand and 00/100 Dollars ($75,000.00) (the “Deposit”) with Escrow Agent. The
Deposit shall be deemed nonrefundable, except that in the event the LOI
Requirements are not satisfied within the term of this LOI, this LOI shall
terminate and Escrow Agent shall refund to Tenant, the Deposit, minus $100.00.
Upon execution and delivery of the Lease by Landlord and Tenant, and payment of
the security deposit and other prepaid amounts, the parties shall authorize
Escrow Agent to release the Deposit to Landlord and Landlord shall apply the
Deposit as a credit to the security deposit to be paid by Tenant pursuant to the
Lease.     Utilities: All utilities and utilities services for Tenant pro rata
portion of the Premises shall be placed and held in Tenant’s name and paid for
by Tenant unless otherwise directed by Landlord.     Entry; Access: Following
the mutual execution of this Letter of Intent and the Lease, the parties agree
Landlord shall begin construction of the agreed upon tenant improvements and
development of the Premises. The parties agree during such time, Landlord shall
be responsible for all personnel, employees and independent contractors who will
require access to the Premises.

 



 11 

 

 





[ex10i_001.jpg]        14300 N. Northsight Blvd #208   Scottsdale, AZ 85260

 



 

 

Upon the substantial completion of the construction of the agreed upon tenant
improvements and development of the Premises, Tenant shall provide Landlord with
notice of the date on which it intends to occupy the Premises with the
equipment, furniture, machinery and fixtures required to begin operating and
managing the Marijuana Cultivation and Production Facility on behalf of Medical
Marijuana Dispensary License Holder (“Restricted Access Date”) and such notice
shall be provided to Landlord at least seven (7) calendar days prior to the
Resricted Access. Upon Landlord’s receipt of notice of the Restricted Access
Date, Landlord’s management of all personnel, employees and independent
contractors who require access to the Premises shall terminate. Subsequent to
the Restricted Access Date, Landlord shall provide Tenant with a complete list
of all personnel, employees and/or independent contractors who will require
access to the Premises (“Authorized Personnel”), which Landlord shall supplement
and modify from time to time as required.

 

Landlord and Authorized Personnel shall provide Tenant with a request to enter
the Premises, including a description of the purpose of its request, at least
two (2) business days, prior to the intended date of entry and upon receipt of
Tenant’s approval, which shall not be unreasonably withheld, Landlord and/or
Authorized Personnel may enter the Premises. Landlord and/or Authorized
Personnel must be accompanied at all times, by a Dispensary Agent, Director or
Principal Officer of the Medical Marijuana License Holder and in complete
compliance with the AMMA and all rules, requirements and restrictions. Landlord
and/or its Authorized Personnel shall have the right to enter the Premises to
continue the construction of the agreed upon tenant improvements and development
of the Premises, to perform any of Landlord’s obligations, to inspect the
Premises, in the event of an Emergency (defined herein) or as otherwise mutually
agreed to by the parties to the Lease.

 

Within two (2) business days following the Access termination Date, the parties
shall also execute a Confidentiality and Nondisclosure Agreement, pursuant to
which Landlord and its Authorized Personnel agree to keep confidential all of
Tenant’s confidential and proprietary information, including any documents,
details or information regarding its processes, products, employees, independent
contractors, operations and any other matters regarding Tenant and its business.
In addition, the parties acknowledge and agree Tenant is currently party to
certain contracts and agreements which require the protection of certain third
party confidential and proprietary information, as such the terms and provisions
contained in the Confidentiality and Nondisclosure Agreement must comply with
the obligations contained in sich contracts and agreement.

 

For purposes herein this Letter of Intent, an “Emergency” constitutes a fire or
police emergency, which presents an imminent threat to the Premises, the
occupants of the Premises, or that may reasonably result in extensive damage to
the Premises. All such entries shall be conducted in compliance with the AMMA
and all applicable rules, requirements and restrictions.

 



 12 

 

 





[ex10i_001.jpg]        14300 N. Northsight Blvd #208   Scottsdale, AZ 85260

 



 

 

Maintenance and Repair: Provided that Tenant is not in breach or default under
the Lease, and except for maintenance, repairs, or replacements required to be
made as a result of the acts or omissions of Tenant or Tenant’s employees,
agents, contractors, representatives, invitees, customers, guests, and subject
to Force Majeure Events, Landlord shall use commercially reasonable efforts to
maintain and repair, as necessary, the perimeter wall surrounding the Building
and parking areas, any monument sign maintained by Landlord, parking areas
surrounding the Building, any exterior landscaping, and exterior utility lines
running from the street to the outer edge of the inside wall of the Premises in
good condition and repair. Tenant agrees to pay to Landlord, as additional rent,
on a monthly basis and in accordance with the Lease, Tenant’s pro rata share of
all of the costs and expenses incurred or paid by Landlord in the performance of
Landlord’s maintenance and repair duties and obligations. Tenant’s pro rata
share shall be calculated based on the square footage of the Premises as a
percentage of the total square footage of the Building, as determined by
Landlord, and as set forth in the Lease. In no event shall Landlord be liable or
responsible to Tenant (or subject to any claim by Tenant for damages or
abatement of rent or otherwise) for any interruption or cessation in any utility
service or other service to the Premises.

 

Tenant shall maintain, repair and replace all of Tenant’s equipment, personal
property, inventory, trade fixtures, and improvements in good, safe condition
and repair and in accordance with all applicable laws. Tenant shall regularly
inspect, maintain, repair and replace, including making capital improvements and
capital repairs, the Premises and all aspects, systems, parts, and components of
the Premises in good, safe working order condition and repair and in accordance
with all applicable laws. Except in case of an emergency (in which event Tenant
shall immediately notify Landlord in writing of such emergency), Tenant shall
notify Landlord in writing at least fifteen (15) days prior to Tenant
undertaking any repair or replacement costing in excess of $5,000.00 per
occurrence, and shall provide Landlord with a reasonably detailed description of
the repair or replacement to be undertaken by Tenant and the names of Tenant’s
contractors (who must be approved in writing in advance by Landlord), and any
other information regarding such repair or replacement as Landlord may request.
Landlord may require Tenant to post a payment and performance bond for any
improvements to be made by Tenant and for any repairs or replacements to be made
by Tenant.

 

Right of First Refusal On
Adjacent Space: The parties acknowledge and agree, in the event a change in
state or local law prohibits the legal operation of a medical marijuana
cultivation and production facility in the portion of the Property adjacent to
the Premises and consisting of approximately 15,000 square feet (“Adjacent
Premises”) and the Adjacent Premises is available, Tenant shall have a first
right of refusal to lease the Adjacent Premises for an amount equal to the fair
market value of the Adjacent Premises for a non-medical marijuana use. The
details of such right of first refusal shall be more fully described in the
Lease.

 

In the event the zoning and land use entitlements required by the City of Tempe
are modified to allow for a medical marijuana cultivation and production
facility to exceed 25,000 square feet, Tenant shall have a first right of
refusal to expand its Medical Marijuana Cultivation and Production Facility and
lease the Adjacent Premises for the uses described herein.

 

No Liens: Tenant shall at all times keep and maintain the Premises free and
clear of any and all liens (including consensual liens), and all mechanics’ and
materialmens’ liens and notices and claims of liens arising from or relating to
any work, repairs or replacements made or to be made by Tenant.

 



 13 

 

 





[ex10i_001.jpg]        14300 N. Northsight Blvd #208   Scottsdale, AZ 85260

 



 

 

Damage and Destruction: Except in the event such damage or destruction is caused
by Tenant or by Tenant’s employees, agents, contractors, representatives,
invitees, customers, guests (in which event Tenant shall be responsible for
repairing and restoring the Premises), and subject to Force Majeure Events,
Landlord shall use commercially reasonable efforts to repair and restore the
Premises in the event of damage or destruction to the Premises following
Landlord’s receipt of Landlord’s insurance proceeds relating thereto, and only
to the extent of such insurance proceeds paid to Landlord, less Landlord’s costs
in obtaining such insurance proceeds (unless such costs are otherwise reimbursed
to Landlord). In no event shall rent or additional rent abate under the Lease as
a result of damage or destruction to the Premises. In no event shall Landlord
repair or restore any of Tenant’s equipment, personal property, inventory, trade
fixtures, or improvements. Tenant shall pay to Landlord, as additional rent,
Tenant’s pro-rata share of all insurance premiums and costs incurred or paid by
Landlord to provide and maintain casualty and liability insurance for the
Building and surrounding areas, including any deductible amount to be paid by
Landlord under such policies. Landlord may terminate the Lease if the Premises
or the Building are damaged in any material respect during the last 18 months of
the term of the Lease. Tenant waives all rights and benefits under or pursuant
to Arizona Revised Statutes Section 33-343 and other similar rights and
statutes. All other provisions regarding damage and destruction to the Premises
shall be governed by the terms of the Lease.     Parking: Tenant may use a pro
rata share of the onsite parking spaces available for the Building, as
designated by Landlord, on a non-exclusive and unreserved basis with other
tenants, and in accordance with such parking rules and regulations promulgated
by Landlord from time to time.     Signage: Tenant may use a pro rata share of
the space available on any monument sign maintained by Landlord for the
Building, as designated by Landlord, on a non-exclusive basis with other tenants
to display Tenant’s signage, subject to Landlord’s reasonable approval. All
other signage of Tenant shall be subject to Landlord’s prior written consent and
approval.     Estoppel: The Lease shall contain a covenant for the Tenant to
sign from time to time upon Landlord’s request an estoppel, in form reasonable
acceptable to Landlord.     Confidentiality: The parties acknowledge and agree
that in connection with the correspondence and negotiations related to this LOI
and the Lease, the parties have furnished and will continue to furnish one
another with information and documentation that is either non-public,
confidential or proprietary in nature. Except as necessary pursuant to
Landlord’s disclosure requirements or Landlord’s lender requirements, all such
information concerning this LOI and the Lease (whether or not reduced to writing
or specifically identified as non-public, confidential or proprietary), and all
analyses, compilations, information, data, studies or other documents to the
extent based on such furnished information or reflecting any party’s review of
such furnished information is hereinafter (collectively referred to as the
“Confidential Information”). The parties acknowledge and agree the Confidential
Information will be kept confidential and will not, without the prior written
consent of the disclosing party or except as otherwise provided for in this LOI,
be disclosed in any manner whatsoever, in whole or in part, and will not be used
directly or indirectly for any purpose other than this LOI and the Lease.
Moreover, the receiving party agrees to transmit the Confidential Information
only to those representatives (including, but not limited to members, partners,
officers, directors, auditors, counsel and employees) within their organization
or those of their affiliates, or companies that are confidentially bound to said
receiving party under the same terms set forth herein, who need to know the
Confidential Information for the purposes of evaluations and negotiations and
who are informed of the confidential nature of the Confidential Information.
Each party will be responsible for any breach of this Agreement by any of its
respective representatives. Each party will immediately notify the other party
if it discovers Confidential Information has been disclosed in violation of the
terms of this LOI.

 



 14 

 

 





[ex10i_001.jpg]        14300 N. Northsight Blvd #208   Scottsdale, AZ 85260

 



 

 

Limitation on Liability: Landlord’s liability under the Lease shall be limited
to Landlord’s interest in the Building and the rents and profits therefrom, and
Tenant shall look solely to Landlord’s interest in the Building for satisfaction
of any liability of Landlord in respect to the Lease. Tenant’s liability under
the Lease shall be limited to Tenant’s obligations pursuant to the Lease and its
occupation of the Premises, and Landlord shall look solely to Tenant’s
obligations pursuant to the Lease and its occupation of the Premises.    
Surrender: Upon termination or expiration of the Lease, Tenant shall remove all
of Tenant’s equipment, personal property, trade fixtures, furniture, and
inventory from the Premises and to repair any damage caused by such removal, and
to surrender the Premises to Landlord in good, safe working order condition and
repair, and in accordance with the other terms of the Lease.     Tenant’s Cost:
All of Tenant’s duties and obligations under this LOI and the Lease shall be
performed and satisfied by Tenant at Tenant’s sole cost and expense.    
Damages: In no event shall Landlord be liable to Tenant (or be subject to any
claim from Tenant) for any damage or destruction to any of Tenant’s equipment,
personal property, inventory, trade fixtures, or improvements, and Tenant agrees
to provide adequate insurance coverage for all such matters, items, risks and
losses.

 

In no event shall Landlord be liable to Tenant or any person claiming through or
under Tenant for any consequential, exemplary or punitive damages under or
pursuant to the Lease.

 

Time is of Essence: Time is of the essence for the performance of Tenant’s
duties and obligations under this LOI.     Governing Law: This LOI and the Lease
shall be governed by the laws of the State of Arizona (without regard to
conflict of laws).     Venue and Jurisdiction: Venue and exclusive jurisdiction
for any action arising out of this LOI and the Lease shall be in Superior Court,
Maricopa County, Arizona, and Tenant and Guarantor(s) hereby waive any and all
defenses relating to such jurisdiction and venue.

 



 15 

 

 





[ex10i_001.jpg]        14300 N. Northsight Blvd #208   Scottsdale, AZ 85260

 



 

 

Counterparts: This LOI may be executed in any number of counterparts, and all
such counterparts shall constitute a single document.     Drafter:

Tenant agrees that no provision contained in this LOI or the Lease shall be
constructed against Landlord, the drafter of this LOI or the Lease, solely by
virtue of Landlord being the drafter.

    Binding LOI:

This LOI constitutes a binding and valid agreement on the part of Landlord and
Tenant.

 

    Effective Date:

The Effective Date of this LOI shall be the date that is three (3) business days
after the mutual execution and delivery of this LOI by Landlord and Tenant.

    Expiration:

If this LOI is not executed by Landlord, Tenant and Guarantor(s) on or before
5:00 PM, Arizona Time, on March 18, 2016, then this LOI shall terminate and
expire and be of no further force or effect.

 

[Space Intentionally Left Blank. Signatures on the Following Page.]

 



 16 

 

 



[ex10i_001.jpg]        14300 N. Northsight Blvd #208   Scottsdale, AZ 85260

 



 

 

IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS LOI,

 

TENANT:

 

CATALINA PART ERS III L an Arizona limited liability company

 

By: /s/ Matthew J Cottrell   Name: Matthew J Cottrell   Its: CEO   Date: March
10th, 2016  

 

GUARANTORS:

 

/s/ NOLAN RYAN   NOLAN RYAN, a single man       /s/ STEVE COTTRELL   STEVE
COTTRELL, a married man as his sole and separate property       /s/ MATT
COTTRELL   MATT COTTRELL, a single man  

 

MEDICAL MARIJUANA LICENSE HOLDER:

 

CATALINA HILL BOTANICAL. CARE, INC., an Arizona nonprofit corporation

 

By: /s/ Matthew J Cottrell   Name: Matthew J Cottrell   Its: Board Member  

 

LANDLORD:

 

ZONED PROPERTIES, INC. 

 

By: /s/ BRYAN McLAREN   Name: BRYAN McLAREN   Its: CEO   Date: MARCH 15, 2016  

 



 17 

 

 



[ex10i_001.jpg]        14300 N. Northsight Blvd #208   Scottsdale, AZ 85260

 



 

 

EXHIBIT A:

LEGAL DESCRIPTION OF PROPERTY, BUILDING AND PREMISES

 

Parcel ID: 124-39-038     Property Address: 410 S. Madison Dr. Suite C Tempe, AZ
85281 

 

Building: Tempe Cultivation Site, multi-tenant building containing approximately
60,000 square feet of space, including all common areas and common walls    
Premises: Approximately 25,000 square feet of vacant warehouse located in the
center of the Building, respectively Suite C.       The Authority to Operate
(ATO) for the Medical Marijuana Cultivation and Production Site will be held by
Catalina Hills Botanical Care, Inc. pursuant to its Dispensary License.

 



 18 

 

 



[ex10i_001.jpg]        14300 N. Northsight Blvd #208   Scottsdale, AZ 85260

 

 



 

EXHIBIT B:

OUTLINE OF THE PREMISES

 

[ex10i_010.jpg] 

 



 19 

 

 



[ex10i_001.jpg]        14300 N. Northsight Blvd #208   Scottsdale, AZ 85260

 



 

 

EXHIBIT C: 

ADDITIONAL LEASE TERMS

 

Lease: Triple Net (NNN), meaning that all rent to be paid to Landlord shall be
absolutely net to Landlord so that the Lease shall yield net to Landlord the
rent to be paid each month during the term of the Lease, and Tenant shall pay
either directly or as reimbursement to Landlord for all costs, expenses and
obligations of every kind or nature whatsoever relating to the Premises which
may arise or become due during the term of the Lease, including, without
limitation, all costs and expenses of operation, maintenance, ownership, repairs
(including capital repairs), replacements (including capital replacements),
utilities, insurance and taxes (including real estate taxes and assessments, but
excluding Landlord's personal income taxes) relating to the Premises, and
Tenant's pro rata share of Landlord's costs and expenses relating to any shared
or common walls, common areas or common improvements, including the parking
areas, the perimeter wall, any monument sign, the exterior landscaping and
utility lines and equipment, and other similar costs.     Premises: 25,000
Square Feet within Suite C.     Lease Term: Ten (10) years commencing on the
Rent Commencement and ending on the last day of the month that is ten (10) years
after the occurrence of Rent Commencement.     Renewal Option: Provided that
Tenant is not in breach or default under the Lease, and further provided that
Tenant shall give Landlord written notice (at least one (1) year prior to the
expiration of the term of the Lease) of Tenant's election to renew the term of
the Lease, Tenant may renew or extend the term of the Lease for one (1) period
of five (5) years, on the same terms as are provided in the Lease,.

 

Rental
Schedule: See Exhibit D

 



 20 

 

 



[ex10i_001.jpg]        14300 N. Northsight Blvd #208   Scottsdale, AZ 85260

 



 

 

EXHIBIT D:

RENTAL SCHEDULE

 

Year  Commencement  Months (Period) 

Base

Monthly

Rent

   Monthly CAM Charge*  

Rental Tax

(2.3%)*

  

Property Taxes

(1/12)*

  

Total Monthly

Payment

   Total Period Payment  

Base Rental Rate

(per sq. ft.)

  

Rentable

Area (sq. ft)

  1  TBD  01                                      25,000  1  TBD  02-06 
$50,000.00   $1,481.39   $1,184.07   $1,740.67   $54,406.13   $272,030.66  
$24.0    25,000  1  TBD  07-12  $56,250.00   $1,481.39   $1,327.82   $1,740.67  
$60,799.88   $364,799.29   $27.0    25,000  2  TBD  13-24  $64,583.33  
$1,481.39   $1,519.49   $1,740.67   $69,324.88   $831,898.58   $31.0    25,000 
3  TBD  25-36  $64,583.33   $1,481.39   $1,519.49   $1,740.67   $69,324.88  
$831,898.58   $31.0    25,000  4  TBD  37-48  $64,583.33   $1,481.39  
$1,519.49   $1,740.67   $69,324.88   $831,898.58   $31.0    25,000  5  TBD 
49-60  $64,583.33   $1,481.39   $1,519.49   $1,740.67   $69,324.88  
$831,898.58   $31.0    25,000  6  TBD  61-72  $65,625.00   $1,481.39  
$1,543.45   $1,740.67   $70,390.51   $844,686.08   $31.5    25,000  7  TBD 
73-84  $65,625.00   $1,481.39   $1,543.45   $1,740.67   $70,390.51  
$844,686.08   $31.5    25,000  8  TBD  85-96  $65,625.00   $1,481.39  
$1,543.45   $1,740.67   $70,390.51   $844,686.08   $31.5    25,000  9  TBD 
97-108  $65,625.00   $1,481.39   $1,543.45   $1,740.67   $70,390.51  
$844,686.08   $31.5    25,000  10  TBD  109-120  $65,625.00   $1,481.39  
$1,543.45   $1,740.67   $70,390.51   $844,686.08   $31.5    25,000  11  TBD 
121-132  $83,333.33   $1,481.39   $1,950.74   $1,740.67   $88,506.13  
$1,062,073.58   $40.0    25,000  12  TBD  133-144  $83,333.33   $1,481.39  
$1,950.74   $1,740.67   $88,506.13   $1,062,073.58   $40.0    25,000  13  TBD 
145-156  $83,333.33   $1,481.39   $1,950.74   $1,740.67   $88,506.13  
$1,062,073.58   $40.0    25,000  14  TBD  157-168  $83,333.33   $1,481.39  
$1,950.74   $1,740.67   $88,506.13   $1,062,073.58   $40.0    25,000  15  TBD 
169-180  $83,333.33   $1,481.39   $1,950.74   $1,740.67   $88,506.13  
$1,062,073.58   $40.0    25,000 

 



*Annual CAM Budet, Rental Tax, and Property Taxes are subject to annual industry
adjustments

 

 21 

 

 



[ex10i_001.jpg]        14300 N. Northsight Blvd #208   Scottsdale, AZ 85260

 



 

 

EXHIBIT E:

CITY OF TEMPE ZONING CODE APPROVAL

 

 

 

 

 

 

 

 

WWW.ZONEDPROPERTIES.COM

877-360-8839



 

 



